Citation Nr: 0707143	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1947 and from January 1948 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In July 2005, a hearing before the undersigned Veterans Law 
Judge was held in Washington, DC.  A transcript of that 
hearing is of record.

In August 2005, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.

When the case was last before the Board in October 2005, it 
was remanded for additional development.  In the October 2005 
Board remand, it was noted that at the July 2005 hearing, the 
veteran asserted additional claims seeking service connection 
for a left knee disability and an increased rating for 
residuals of a gunshot wound to the right thigh, including 
nerve damage and a separate rating for residual scarring.  
Although these matters were referred to the originating 
agency for further development or other appropriate action, 
the record before the Board does not reflect that the 
originating agency has responded to either claim.  These 
matters are again referred to the originating agency.


REMAND

Pursuant to the October 2005 Board remand, the veteran was 
afforded a VA examination in October 2006 in order to 
ascertain the etiology of his right knee disability.  The 
report of the October 2006 VA examination refers to a January 
14, 2006, VA examination conducted by Dr. S., and reflects 
that the opinion of the October 2006 examiner was based, in 
part, upon the January 14, 2006, VA examination report.  
Unfortunately, a copy of the January 14, 2006, VA examination 
report is not contained in the claims folder.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should obtain a copy 
of the January 14, 2006, VA examination 
report (conducted by Dr. S.), and 
associate it with the claims folder.

2.  Then, the RO or the AMC should 
undertake any other indicated development 
and readjudicate the issue on appeal based 
on a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



